IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,938


                      EX PARTE ARNOLDO DAVID LOPEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 08-07-09930-CR IN THE 79TH DISTRICT COURT
                             FROM BROOKS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. The Fourth Court of Appeals dismissed his appeal. Lopez

v. State, No. 04-10-00630-CR (Tex. App.—San Antonio 2010, no pet.).

        In a single ground, Applicant contends that his counsel rendered ineffective assistance

because he failed to timely file a motion for new trial and notice of appeal. We remanded this

application to the trial court for findings of fact and conclusions of law.

        The trial court has determined that counsel failed to timely file a notice of appeal. We find
                                                                                                     2

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in cause number 08-07-09930-CR from the 79th District Court of Brooks County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of

this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 9, 2013
Do not publish